Case 2:20-cv-00132-SPC-NPM Document 20 Filed 10/21/20 Page 1 of 9 PageID 86




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       FORT MYERS DIVISION

ZEBELEDE GARRISON, DC#B12696,

          Plaintiff,

vs.                                                         CASE 2:20-cv-00132-SPC-NPM

SGT. J. FOSTER,

      Defendant.
__________________________________/

         DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT AND
                         MEMORANDUM OF LAW
          COMES NOW, Defendant, Sgt. James Foster (hereinafter “Defendant”), by and through

undersigned counsel, and pursuant to Federal Rules of Civil Procedure 12(b)(6), files this Motion

to Dismiss Plaintiff’s Amended Complaint and Memorandum of Law. As grounds therefore, the

Defendant states as follows:

1. Plaintiff Zebelede Garrision (DC #B12696) (“Plaintiff”), pro se, is in the custody of the

      Florida Department of Corrections (“FDC”), currently incarcerated at Charlotte Correctional

      Institution.

2. On February 27, 2020, Plaintiff filed his Complaint for Violation of Civil Rights. [Doc. 1].

3. Defendant hereby moves this Honorable Court for dismissal of Plaintiff’s Complaint based

      upon the following grounds:

                     A. Failure to state a proper claim for injunctive relief

                     B. Failure to state a proper claim for damages

                     C. Immunities Bar Plaintiff’s Claims

4. Defendant submits the Memorandum of Law below in support of this motion.



                                                  Page 1 of 9
Case 2:20-cv-00132-SPC-NPM Document 20 Filed 10/21/20 Page 2 of 9 PageID 87




                  WHEREFORE Defendant Sgt. James Foster respectfully requests this Honorable

    Court dismiss Plaintiff’s Complaint and grant any such other relief as this Court deems

    appropriate under the circumstances.



                                       MEMORANDUM OF LAW
    I.      Plaintiff’s Allegations

         Plaintiff Zebelede Garrison is an inmate in the custody of the Department of Corrections.

At the time of the alleged incident that is the subject of this suit, Plaintiff was housed in the Close

Management Unit at the Charlotte Correctional Institution. [Doc. 1 at 6]. Plaintiff’s Complaint

alleges constitutional violations pursuant to 42 U.S.C. 1983 and seeks monetary damages against

Defendant Sgt. James Foster. [Doc. 1]. Plaintiff states that he was “violated and assaulted by

defendant while in hand restraints.” [Doc. 1 at 4].

         In his Complaint, Plaintiff alleges that on November 18, 2019, Defendant Sgt. James Foster

physically assaulted him “for talking to other inmates.” [Doc. 1 at 13]. Plaintiff claims he was

receiving a shave and haircut inside an institutional conference room when Defendant grabbed him

out of the chair he was sitting in, slammed him on his face, elbowed him in the jaw, and bent back

his right index and middle fingers. [Doc. 1 at 13-14]. Plaintiff purports he heard someone call him

by name and was looking around to see who it was when defendant “grab the plaintiff by the head

and forced the plaintiff head straight.” [Doc. 1 at 13]. Plaintiff alleges he was already in hand

restraints. Id.

         Plaintiff also alleges Defendant “tried to puncture a hole” in his Adam’s Apple and cut air

flow threw his lungs which caused him to struggle to breathe. [Doc. 1 at 14]. After “about 5

minutes to 10 minutes, Plaintiff was pulled up from the grounds(sic).” Id. Plaintiff’s Complaint



                                              Page 2 of 9
Case 2:20-cv-00132-SPC-NPM Document 20 Filed 10/21/20 Page 3 of 9 PageID 88




states he was taken to medical and reported all of his injuries. Id. Plaintiff alleges he did not

receive proper medical attention. [Doc. 1 at 5]. Plaintiff lists the following injuries: “ swollen

right black eye and Plaintiff fingers was swoll(sic) and pulled out of it’s(sic) socket…. Plaintiff

has severe back pains, neck area bruises, and cuts.” [Doc. 1 at 14].

          Plaintiff seeks the following relief: enter judgment granting Plaintiff a preliminary and

permanent injunction in the amount of $57,999.97 in compensatory damages against Defendant,

punitive damages in the amount of $58,999.98 against Defendant. [Doc. 1 at 5].

    II.      Standard for Motion to Dismiss

          In reviewing a motion to dismiss, the court must accept all allegations as true and construe

them in the light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284 (11th

Cir. 2008)). “To survive dismissal, the complaint’s allegations must plausibly suggest that the

[plaintiff] has a right to relief, raising that possibility above a speculative level; if they do not, the

plaintiff’s complaint should be dismissed.” James River Ins. Co. v. Ground Down Eng’g, Inc.,

540 F. 3d 1270, 1274 (11th Cir. 2008)(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-556

(2007)). “When there are well-pleaded factual allegations, a court should assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal,

556 U.S. 662, 664 (2009).

           “[T]he tenet that a court must accept as true all of the allegations contained in a complaint

 is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Id. at 663. “[C]onclusory allegations,

 unwarranted deductions of facts or legal conclusions masquerading as facts” will not survive a

 motion to dismiss. Oxford Asset Mgt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).




                                                Page 3 of 9
Case 2:20-cv-00132-SPC-NPM Document 20 Filed 10/21/20 Page 4 of 9 PageID 89




       III.    Grounds for Dismissal
               A. Failure to state a proper claim for injunctive relief
       Plaintiff’s Complaint contains an improper request for injunctive relief. Specifically,

Plaintiff demands a ”preliminary and permanent injunction ordering Defendant Sgt. J. Foster to

pay compensatory damages in the amount of $57,999.97 against Defendant, punitive damages in

the amount of $58,999.98 against Defendant.” [Doc. 1 at 6].

       For injunctive relief, the plaintiff must demonstrate a substantial likelihood of irreparable

injury, which is “neither remote nor speculative, but actual and imminent.” Siegel v. LePore, 234

F.3d 1163, 1176-77 (11th Cir. 2000). An injunction should be granted only upon a showing of the

following criteria: (1) a clear legal right to the relief requested; (2) that there is an inadequate

remedy at law; and, (3) that irreparable harm which will occur absent injunctive relief. See Liberty

Counsel v. Florida Bar Bd. of Governors, 12 So. 3d 183 (Fla. 2009).

       In this action, Plaintiff seeks injunctive relief asking the Court for a ”preliminary and

permanent injunction ordering Defendant Sgt. J. Foster to pay compensatory damages in the

amount of $57,999.97 against Defendant, punitive damages in the amount of $58,999.98 against

Defendant.” [Doc. 1 at 6]. This relief is improper as an injunction is an order commanding or

preventing an action, and not an order awarding damages. Black’s Law Dictionary, Injunction

(10th ed. 2014). Plaintiff fails to allege any facts which demonstrate an immediate controversy that

warrants injunctive relief, nor does the he allege he suffers any real and continuing threat of

imminent injury. Wherefore, Plaintiff’s claim for injunctive relief against Defendant for

$57,999.97 in compensatory damages and punitive damages in the amount of $58,999.98 against

Defendant” should be dismissed.




                                            Page 4 of 9
Case 2:20-cv-00132-SPC-NPM Document 20 Filed 10/21/20 Page 5 of 9 PageID 90




               B. Failure to state a proper claim for damages

       If this Court finds that Plaintiff states a proper claim for excessive use of force, Plaintiff

has suffered nothing more than a de minimis injury which limits him to the recovery of nominal

damages only. The Prison Litigation Reform Act (“PLRA”) requires a prisoner to demonstrate that

he suffered more than a de minimis injury in order to seek punitive or compensatory damages. See

42 U.S.C. §1997e(e); Al–Amin v. Smith, 637 F.3d 1192, 1198 (11th Cir.2011); Harris v. Garner,

216 F.3d 970, 979–80 (11th Cir. 2000).

       Plaintiff fails to allege more than a de minimis injury to support a claim for damages under

1997e(e). Thus, where an inmate alleges a constitutional violation with only a de minimis physical

injury, the plaintiff would be limited only to the recovery of nominal damages. Hughes v. Lott, 350

F.3d 1157, 1162 (11th Cir. 2003). The physical injury requirement applies to all federal claims,

including constitutional claims. Harris v. Garner, 216 F.3d 970, 984-85 (11th Cir. 2000). See

Slicker v. Jackson, 215 F.3d 1225, 1229 (11th Cir. 2000)(“compensatory damages under § 1983

may be awarded only based on actual injuries caused by the defendant”).

       To the extent that Plaintiff demands punitive damages, such damages are available in

Section 1983 actions only when a defendant's conduct is shown to be motivated by evil motive or

intent, or when it involves reckless or callous indifference to federally-protected rights. Kolstad v.

American Dental Association, 527 U.S. 526, 536 (1999)(citations omitted). Plaintiff's allegations

fail to demonstrate evil motive or intent, as opposed to imposition of discipline required by the

duties of correctional officers. The allegations fail to show any reckless or callous indifference;

therefore, Plaintiff is not entitled to punitive damages, and this claim must be dismissed.

       The Eleventh Circuit has repeatedly held that a push or shove that causes pain and

necessitates no, or merely minor, medical treatment is not a constitutional violation, even where


                                             Page 5 of 9
Case 2:20-cv-00132-SPC-NPM Document 20 Filed 10/21/20 Page 6 of 9 PageID 91




the prisoner was restrained and no further force was necessary. See, e.g., Jones v. City of Dothan,

121 F.3d 1456, 1460–61 (11th Cir. 1997); Post v. City of Fort Lauderdale, 7 F.3d 1552, 1556 (11th

Cir. 1993), modified, 14 F.3d 583 (11th Cir. 1994). Furthermore, a conclusory allegation that the

prisoner suffered serious injury should be discounted, and the absence of further evidence of injury

justifies the conclusion that the use of force on the prisoner was minimal. Brown v. Smith, 813

F.2d 1187 (11th Cir. 1987); Bennett v. Parker, 898 F.2d 1530, 1533 (11th Cir. 1990).

   Here under our case law, the injuries that Plaintiff complains of – including the vague injuries

of a neck area bruising and back pain, a swollen black eye, swollen fingers – are transitory

conditions that amount to de minimis physical injuries. Wherefore, Plaintiff’s recovery for

damages against Defendant should be limited to nominal damages only.

               C. Immunities Bar Plaintiff’s Claims

       1. Qualified Immunity

        To the extent that Plaintiff sues Defendant for civil damages in an individual capacity,

 such claims are barred by the doctrine of qualified immunity. See Riley v. Newton, 94 F.3d 632,

 637 (11th Cir.1996); Rivas v. Freeman, 940 F.2d 1491, 1494-1495 (11th Cir. 1991). Qualified

 immunity shields governmental officials performing discretionary functions from civil liability

 as long as their conduct violates no “clearly established statutory or constitutional rights of which

 a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102

 S.Ct.2727, 73 L.Ed.2d 396 (1982). The doctrine of qualified immunity protects “all but the

 plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335,

 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). A two-part test determines qualified immunity

 claims: “whether the plaintiff’s allegations show a constitutional violation and whether the right

 at issue was clearly established at the time of the alleged misconduct.” O’Hern v. Bortone, 2012


                                              Page 6 of 9
Case 2:20-cv-00132-SPC-NPM Document 20 Filed 10/21/20 Page 7 of 9 PageID 92




WL 4513759, *3 (M.D. Fla. 2012).

       Plaintiff’s claims are vague and conclusory, and Plaintiff offers no sufficient

allegations of fact to suggest Defendant acted outside the scope of his employment with the

Florida Department of Corrections or outside of the scope of his discretionary authority and

routine job duties. Plaintiff fails to allege any malicious or willful conduct on part of the

Defendant that violated Plaintiff’s constitutional rights of which any reasonable corrections

employee should have known. Plaintiff’s allegations are insufficient to permit suit against

Defendant in an individual capacity and therefore should be dismissed.

       2. Eleventh Amendment Immunity

       To the extent that Plaintiff sues Defendant for actions committed in his official capacity

as an employee with the Department of Corrections, dismissal of Plaintiff’s claims are

warranted because the State of Florida is immune pursuant to the Eleventh Amendment of the

U.S. Constitution. The Eleventh Amendment states as follows:


             The Judicial power of the United States shall not be construed to extend
             to any suit in law or equity, commenced or prosecuted against one of
             the United States by Citizens of another State, or by Citizens or Subjects
             of any Foreign State.
 U.S. Const. Amend. XI.
        Under the Eleventh Amendment, a state is protected from being sued in federal court

 without the state’s consent. Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003); Williams

 v. Dist. Bd. of Trustees of Edison Comm. College, 421 F.3d 1190, 1192 (11th Cir. 2005); Fla.

 Ass’n of Rehab. Facilities, Inc. v. State of Fla. Dept. of Health & Rehab. Servs., 225 F.3d 1208,

 1219 (11th Cir. 2000). Absent its consent, a state may not be sued in federal court unless

 Congress has clearly and unequivocally abrogated the state’s Eleventh Amendment immunity.

 DeKalb County School District v. Schrenko, 109 F.3d 680, 688 (11th Cir. 1997)(citing


                                            Page 7 of 9
Case 2:20-cv-00132-SPC-NPM Document 20 Filed 10/21/20 Page 8 of 9 PageID 93




 Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 99, 104 S.Ct. 900, 907, 79

 L.Ed.2d 67 (1984)). Suits brought against a state in federal court without an explicit abrogation

 of Eleventh Amendment immunity should be dismissed. Gamble v. Fla. Dept. of Health &

 Rehab. Servs., 779 F.2d 1509, 1513-16 (11th Cir. 1986).

         The State of Florida has not waived its immunity from suits based upon constitutional

 civil rights violations in federal courts. Id. at 1511-1518. Because the State of Florida has not

 waived its Eleventh Amendment immunity, Plaintiff’s claims against the Defendant for any

 actions committed in his official capacity are barred.

                                            CONCLUSION

         WHEREFORE, based upon the foregoing arguments, Defendant requests that this

  Honorable Court grant the Motion, dismiss Plaintiff’s Complaint and grant such other relief

  as the Court deems appropriate.

                                             Respectfully submitted,

                                             ASHLEY MOODY
                                             ATTORNEY GENERAL

                                             /s/ Samantha-Josephine Baker
                                             Samantha-Josephine Baker
                                             Assistant Attorney General
                                             Florida Bar No. 0105714
                                             Office of the Attorney General
                                             501 E. Kennedy Blvd., Suite 1100
                                             Tampa, FL 33602-5242
                                             Tel: 813-233-2800
                                             Fax: 813-233-2886
                                             Samantha.Baker@myfloridalegal.com


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 21, 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send a notice of electronic filing to those


                                            Page 8 of 9
Case 2:20-cv-00132-SPC-NPM Document 20 Filed 10/21/20 Page 9 of 9 PageID 94




persons capable of receiving such notice of electronic filing. I further certify that a copy of the
foregoing was sent by U.S. Mail to Plaintiff, pro se, Zebelede Garrison, DC# B12696, Charlotte
Correctional Institution, 33123 Oil Well Road, Punta Gorda, Florida 33955-9701.


                                             /s/ Samantha-Josephine Baker
                                             Samantha-Josephine Baker
                                             Assistant Attorney General




                                            Page 9 of 9
